DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 10/05/2020 to application filed on 10/11/2018 which is a division of 14325060, filed 07/07/2014. 
Claims 1-20 are pending in the case. Claims 21, 25, 34 and 37 are independent claims.
All rejections in the previous office action has been withdrawn as necessitated by applicant’s argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al., US 2007/0124695, in view of Hall et al., US 2014/0115446.
Regarding independent claim 1, Brodie teaches a method to interact with a scroll box in a document, the method comprising: 
receiving data indicating a navigation in a scroll box (Brodie; [0024]; user upward or downward scrolling action by a user to navigate content); 

determining a scroll stop location that corresponds to the scroll offset in the scroll
box (Brodie; [0024]; determining available portions of the content for displaying according scrolling);
determining whether the scroll stop location is associated with a first stop object in the scroll box (Brodie; figures 3A, 3B; [0030]-[0031]; determining whether the current scroll location associated with a header); and
in response to the scroll stop location not being associated with the first stop object:
determining a second stop object preceding the scroll stop location in the scroll box (Brodie; figures 3A, 3B; [0030]-[0031]; determining a second header moved above uppermost display view);
configuring the second stop object to appear in the scroll stop location (Brodie; figures 3A, 3B; [0030]-[0031]; displaying the second header as a second fix header at the top of the details pane); and
rendering a set of content within a view frame of the scroll box, the set of content including the second stop object and a subset of scroll-box content starting from the scroll stop location (Brodie; figures 3A, 3B; [0030]-[0031]; displaying sticker header and corresponding scroll content).
However, Brodie does not teach the scroll box of a document.
Hall teaches receiving data indicating a navigation in a scroll box of a document (Hall, [0007]-[0008]; [0061], [0062]).

Regarding claim 2, which is dependent on claim 1, Brodie teaches wherein the second stop object is rendered at a top section of the view frame (Brodie, figures 3A, 3B; [0030]-[0031]; fix header at the uppermost available position).
Regarding claim 3, which is dependent on claim 1, Brodie teaches wherein the second stop object is a header (Brodie, figures 3A, 3B; [0030]-[0031]).
Regarding claim 4, which is dependent on claim 1, Brodie teaches wherein the navigation includes one of an upward scrolling operation and a downward scrolling operation performed in the scroll box (Brodie, figures 3A, 3B; [0030]-[0031]; user upward or downward scrolling action by a user to navigate content).
Regarding claim 5, which is dependent on claim 1, Brodie teaches wherein receiving data indicating a navigation in a scroll box of the document comprises receiving input effective to scroll through content of the scroll box in the view frame, the view frame being smaller than the content, the method further comprising selectively rendering stop objects as headers associated with a plurality of sections of the content at a top of the view frame as the content of the scroll box scrolls, including:
determining that the scroll stop location in the view frame of the scroll box is in a first section of content that includes the first stop object comprising a first header, the first section of content being larger than the view frame such that only a portion of the first section of content is visible in the view frame at any given time when the scroll stop location is determined to be in 
rendering the first header at the top of the view frame so long as the scroll stop location in the view frame of the scroll box is determined to be in the first section of content, including rendering the first header at the top of the view frame when the scroll stop location in the view frame is below the top of the first section of content while still being within the first section of content (Brodie, figures 3A-3E; [0030]-[0035]; displaying the first header as a fix header at the top of the view when the first header is out or above the uppermost available position within the view);
determining that the scroll stop location in the view frame of the scroll box is in a second section of content that includes the second stop object comprising a second header, the second section of content following the first section of content, the second section of content being larger than the view frame such that only a portion of the second section of content is visible in the view frame at any given time when the scroll stop location is determined to be in the second section of content, the second header being located at a top of the second section of content (Brodie, figures 3A-3E; [0030]-[0035]; a second header in a second content section larger than available position within the view); and
rendering the second header at the top of the view frame so long as the scroll stop location in the view frame of the scroll box is determined to be in the second section of content, including rendering the second header at the top of the view frame when the scroll stop location in the view frame is below the top of the second section of content while still being within the second section of content (Brodie, figures 3A-3E; [0030]-[0035]; displaying the second header 
Regarding claim 6, which is dependent on claim 1, Hall teaches further comprising:
receiving a request to add the scroll box in the document when the document is being
edited (Hall, [0061]-[0062]; user requests to add a scrollable content control 355 into a document);
adding the scroll box in the document in response to the request (Hall; [0061]-[0064], [0066], [0014]; adding the scrollable content control 355 into a document; user specifies and edits scrollable content for the scrollable content control 355); and
rendering the document in a scroll-box edit mode when the scroll box is being edited, the rendering in the scroll-box edit mode including rendering all contents within the scroll box as an active item for editing in a manner free from spatial bounds of the document and rendering other content in the document but outside the scroll box as one or more of inactive content, static content, and faded out content (Hall, [0063], [0112]; displaying all contents within the scrollable content control that allows the user to edit the all content within superimposable area display area without changing/effecting other content outside of the scrollable content control).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hall’s teaching and Brodie’s teaching to add the scroll box in the document in response to the request and render all contents within the scroll box as an active item for editing in a manner free from spatial bounds of the document and rendering other content in the document but outside the scroll box as one or more of inactive content, static content, and faded out content, since the combination would have enhanced the user to control the displaying and navigating of document content that cannot be viewed all at once in a document.
Regarding claim 7, which is dependent on claim 6, Hall teaches wherein the one or more inactive content, static content, and faded out content is part of the document restricted within the spatial bounds of one or more pages of the document, and the method further comprises:
receiving input data in the scroll-box edit mode (Hall, [0063], [0114]; user specifies content for the scrollable content control);
editing the scroll box based on the input data (Hall; [0063], [0114]; add, modify, remove content for the scrollable content control); and 
exiting the scroll-box edit mode to generate a revised document that includes a combination of the scroll box, all the contents within the scroll box, including any edited content based on the input data, and the other content outside the scroll box, which was previously rendered as the one or more of inactive content, static content, and faded out content (Hall, fig.15; [0132]-[0137]; after adding/specifying content, the user can drag-and-drop the scrollable content control with the added/specified content to a specific place in the document to form and display a revised document).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hall’s teaching and Brodie’s teaching to edit the scroll box based on the input data and generate a revised document that includes a combination of the scroll box, all the contents within the scroll box, including any edited content based on the input data, and the other content outside the scroll box, which was previously rendered as the one or more of inactive content, static content, and faded out content, since the combination would have enhanced the user to control the displaying and navigating of document content that cannot be viewed all at once in a document in the scroll box.
Regarding claim 9, which is dependent on claim 1, Hall teaches further comprising: receiving a request to add the scroll box in the document when the document is being
edited (Hall, [0061]-[0062]; user requests to add a scrollable content control 355 into a document);
adding the scroll box in the document in response to the request (Hall; [0061]-[0064], [0066], [0014]; adding the scrollable content control 355 into a document; user specifies and edits scrollable content for the scrollable content control 355); and
 publishing the document including the scroll box (Hall, [0046], [0187]; publishing the document including scrollable content control).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hall’s teaching and Brodie’s teaching to add the scroll box in the document in response to the request and publish the document including the scroll box, since the combination would have enhanced the users to control the displaying and navigating of document content that cannot be viewed all at once in a document in the scroll box as well as enhanced many users to access and view a published/final version of the document.
Regarding claim 10, which is dependent on claim 9, Hall teaches wherein publishing the document comprises: 
packaging a render application with the document in a file, the render application configured to render the document (Hall, [0046]; publishing the document using document authoring application in order to generate a published version of the document); and 
sending the file including the document and the render application to a publishing platform for publication (Hall, [0046]; sending the published document to a content distribution system).

	Claims 11-17 are for an article of manufacture comprising a non-transitory computer storage medium having computer instructions stored thereon that are executable by a computing device to perform the method of claims 1-7 respectively and are rejected under the same rationale.
Regarding independent claim 19, Brodie teaches a method to interact with a scroll box in a document, the method comprising: 
receiving input effective to scroll through content of a scroll box having a view frame that is smaller than the content (Brodie, figures 3A, 3B; [0030]-[0031]; user upward or downward scrolling action by a user to navigate content); and
selectively rendering headers associated with a plurality of sections of the content at
a top of the view frame as the content of the scroll box scrolls, including:
determining that a scroll stop location in the view frame of the scroll box is in a first section of content that includes a first header, the first section of content being larger than the view frame such that only a portion of the first section of content is visible in the view frame at any given time when the scroll stop location is determined to be in the first section of content, the first header being located at a top of the first section of content (Brodie, figures 3A-3E; [0030]-[0035]; a first header in a first content section larger than available position within a view);

determining that the scroll stop location in the view frame of the scroll box is in a second section of content that includes a second header, the second section of content following the first section of content, the second section of content being larger than the view frame such that only a portion of the second section of content is visible in the view frame at any given time when the scroll stop location is determined to be in the second section of content, the second header being located at a top of the second section of content (Brodie, figures 3A-3E; [0030]-[0035]; a second header in a second content section larger than available position within the view); and
rendering the second header at the top of the view frame so long as the scroll stop location in the view frame of the scroll box is determined to be in the second section of content, including rendering the second header at the top of the view frame when the scroll stop location in the view frame is below the top of the second section of content while still being within the second section of content (Brodie, figures 3A-3E; [0030]-[0035]; displaying the second header as a second fix header at the top of the view when the second header is out or above the uppermost available position within the view).
Hall teaches interacting with a scroll box in a document (Hall, [0007]-[0008]; [0061], [0062]).

Regarding claim 20, this claim is for an article of manufacture comprising a non-transitory computer storage medium having computer instructions stored thereon that are executable by a computing device to perform the method of claim 19 and is rejected in the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myhre and Hall as applied to claim 1 above and further in view of Kim et al., US 2014/0325436.
Regarding claim 8, which is dependent on claim 1, Hall teaches wherein the document includes a set of items to be rendered, the set of items including multiple interactive items including the scroll box and multiple non-interactive items (Hall, document includes scrollable content controls and sections), the method further comprising: assigning the set of items to a plurality of render layers, including: assigning each interactive item to a separate render layer, each interactive item in each corresponding render layer being exclusive of all other content in the corresponding render layer to which each interactive item is assigned (Hall, fig.18; [0157], [0159], [0160][0163]; each section having content in body layer; each superimposable content control comprising selectable image in a first floating layer or each scrollable content control in a second floating layer).
Kim teaches selecting a first non-interactive item from the set of items; determining whether the first non-interactive item overlaps with a second non-interactive item of the set of items; in response to determining that the first non-interactive item overlaps with the second non-interactive item, assigning the first non-interactive item and the second non-interactive item to a common render layer of the plurality of render layers (Kim, [0071]; when items overlaps each other, switching from overlap mode to split mode); and in response to determining that the first non-interactive item does not overlap with the second non-interactive item, assigning the first non-interactive item and the second non-interactive item to separate render layers of the plurality 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching into Hall and Myhre’s to assign the first non-interactive item and the second non-interactive item to a common render layer when items are overlaps and assigning the first non-interactive item and the second non-interactive item to separate render layers of the plurality of render layers when items are not overlap each other, since the combination would have facilitated the user to control the displaying of items in different modes, such as overlapping display mode as well as non-overlapping/splitting display mode.
Claim 18 is for an article of manufacture comprising a non-transitory computer storage medium having computer instructions stored thereon that are executable by a computing device to perform the method of claim 8 and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Anderson, US 6538698, figures 10, 11A, 11B teaches scrolling thumbnail headers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177